DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/01/2021 has been entered.

Response to Amendment
In view of the cancellation of claim 14, the objection to the drawings have been withdrawn.  Further, arguments submitted that are directed toward the drawings are considered moot.  
For the sake of compact prosecution, the Applicant is put on notice that the Examiner is considering issuing an objection to the drawings for the claimed not be persuasive for this potential objection.
Remarks submitted on 12/01/2020, Applicant states that “the drawings clearly show that ‘the water flows through a hole 15 and reaches a brewing chamber 16’”.  The Examiner presumed that the Applicant was equating the means for discharging water from the winding path with hole 15, which is improper as stated in the interview summary filed on 12/17/2020.  
In view of the remarks submitted on 01/01/2021, as best is understood, it appears that Applicant’s previous remarks were merely to illustrate the function of the means for discharging water from the winding path.  The Examiner takes the position that this does not meet the bar of “show[ing] every feature of the invention specified in the claims”, as required by MPEP 608.02(d).  Further, the Applicant is required by MPEP 608.02(d) that “[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims”.  The Examiner maintains that the Applicant’s remarks do not meet this bar for withdrawn claim 11.
As stated above, the Examiner is considering issuing an objection to the drawings for the claimed “means for discharging the water from the winding path” 
In addition, Applicant argues that the cited prior art references do not teach “a first end at the inlet of the heating path [for receiving water] and a second opposite end [outlet for dispensing heated water into a brewing chamber] and wherein the temperature probe is housed in  a seat which extends … from the second end toward the first end”.  Applicant argues that the claimed temperature probe extends in the opposite direction of the flow, and Etter shows housing 3’ as extending from an upstream portion of brewing chamber 7.  In summary, Applicant argues that “[t]he Etter sensor orientation is opposite from the claimed orientation”.  The Examiner respectfully disagree.  
Etter explicitly teaches “liquid is circulated through a heater and then guided into a brewing chamber for brewing a food or beverage ingredient supplied into the brewing chamber [7]” (paragraph [0051]).  The Examiner provides an annotated Fig. 3 from Etter with an arrow illustrating the direction of the flow.  The Examiner asserts that the housing 3’ (and temperature sensor) is clearly oriented in the opposite direction of the flow.

    PNG
    media_image1.png
    249
    443
    media_image1.png
    Greyscale

Second, Applicant argues that the cited prior art references do not teach “that the claimed temperature probe extends longitudinally in direct physical contact with an interior of the inner core”.  The Examiner respectfully disagrees.
The Examiner takes the position that a reasonable interpretation of the limitation “an interior of the inner core” could read on an interior space filled with some medium to provide a transfer of heat to the temperature probe (i.e., air, solid, or liquid).  Applicant’s assessment of Etter that states “sensors in housing 3’ which appear to be inserted into the liquid [inside the inner core]” reads on the disputed claim limitation.
Further, Applicant argues that “sensor 70 of Etter Fig. 6 is an on external circuit board”.  The Examiner does not rely on Fig. 6 for the rejection of independent claims.  Rather, Etter’s teaching of “temperature sensor for measuring the temperature of circulating liquid heated by the heater” in paragraph [0074] was merely to provide an explicit teaching of how the temperature sensor could be expected to operate in the embodiment as shown in Fig. 3.
Sagal not being relied on for the rejection of independent claims, the Examiner will address Applicant’s argument that states “Sagal’s thermistor 30 is not in direct physical contact but instead in a cavity of core element 12”.  The Examiner respectfully disagrees.
Sagal teaches “thermally conductive filler, over the entire outer surface of the core 12, resistance wire and wire leads 302, 304. In this fashion, the entire device is sealed against infiltration of fluid and is suitable for use in environments where complete immersion in the fluid is required” (col. 6, ll. 27-32).  The Examiner takes the position that this teaching from Sagal would read on the temperature probe extends longitudinally in direct physical contact with an interior of the inner core in the event that Applicant amends the independent claims to clarify that the interior space filled with some solid medium to provide a transfer of heat to the temperature probe.
Additionally, the rejections of claims 14-17 under 35 U.S.C. § 112(b) have been withdrawn in view of the submitted amendments.

Claim Interpretation
Applicant is put on notice of the Examiner’s claim interpretation of certain claim elements.  Specifically, the Examiner takes the position that a reasonable interpretation of the limitation “an interior of the inner core” could read on an i.e., air, solid, or liquid).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if “an axis of the heating path” is the same as the longitudinal axis of the inner core.  For the purposes of examination, the axis of the heating path will be interpreted to be the same element as the longitudinal axis of the inner core.
Additionally, it is unclear if “outlet of the heating path at a second opposite end” is the same as the “outlet for dispensing heated water into a brewing 
Additionally, it is unclear if the “temperature probe”, “a seat”, or both elements are extending longitudinally inside the inner core from the second end towards the first end.
Claims 2-8 are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20100005971 (hereinafter Faccinti) in view of U.S. Patent Application Publication No. 20100282090 (hereinafter Etter).
Regarding claim 1, Faccinti discloses an apparatus for supplying hot water in a machine for preparing and dispensing a beverage (a machine 1 for the preparation of coffee, paragraph [0032] and Fig. 1, Faccinti), comprising: a block (unit 16, Fig. 2, Faccinti) comprising:  a water accumulation chamber (recess 22, Faccinti); a cover to close the accumulation chamber (lower body 21, Fig. 4, Faccinti); heating elements (heating resistors 35, paragraph [0050] and Fig. 4, Faccinti).

    PNG
    media_image2.png
    377
    332
    media_image2.png
    Greyscale

Additionally, Faccinti discloses a heating path (“a spiral passage which is defined between the helical track 31g of the portion 31f of that member and the cylindrical wall of the passage 32 arranged in the body 21”, paragraph [0048], Faccinti); wherein the accumulation chamber (recess 22, paragraph [0041] and Fig. 4, Faccinti) comprises an inlet for receiving water (inlet connector 25, paragraph [0041] and Fig. 2, Faccinti) and an outlet (connector 28, paragraph [0042] and Fig. 2, Faccinti); wherein the heating path (“a spiral passage which is defined between the helical track 31g of the portion 31f of that member and the cylindrical wall of the passage32 arranged in the body 21”, paragraph [0048], Faccinti) comprises an inlet for receiving water (radial passage 31e, paragraph Faccinti) from the outlet (connector 28, paragraph [0042] and Fig. 2, Faccinti) of the accumulation chamber (recess 22, paragraph [0041] and Fig. 4, Faccinti) for preparing a beverage (coffee and the like, Title, Faccinti) and an outlet (radial passage 34, paragraph [0049] and Fig. 1, a snippet is produced below, Faccinti) for dispensing heated water into a brewing chamber (filter-holder 18, paragraph [0051] and Fig. 1, Faccinti).

    PNG
    media_image3.png
    297
    395
    media_image3.png
    Greyscale


 Moreover, Faccinti discloses wherein the heating elements (heating resistors 35, paragraph [0050] and Fig. 4, Faccinti) are configured to heat water both in the accumulation chamber and in the heating path (“the unit 16 comprises a structure 19 made of a material which is a good conductor of heat, in particular metallic material which is conveniently produced with two bodies 20, 21 clamped to each other in a superposed arrangement”, paragraph [0039] and Fig. 4, Faccinti); wherein the heating path (“a spiral passage which is defined between the Faccinti) comprises a path bounded by an outer surface (the cylindrical wall of the passage 32 arranged in the body 21, paragraph [0048], Faccinti) heated by the heating elements (heating resistors 35, paragraph [0050] and Fig. 4, Faccinti) and an inner core (“the portion 31f of that member”, paragraph [0048], Faccinti), wherein the inner core (“portion 31f of that member”, paragraph [0048], Faccinti) comprises a longitudinal axis (see annotated version of Fig. 1 with an arrow illustrating the longitudinal axis and the direction of water flow, Faccinti).

    PNG
    media_image4.png
    175
    323
    media_image4.png
    Greyscale

Additionally, Facciniti discloses a first end at the inlet of the heating path (end associated with radial passage 31e, paragraph [0044] and Fig. 3, reproduced below, Faccinti) and outlet of the heating path (radial passage 34, Fig. 1, Faccinti) at a second opposite end (annotated Fig. 3 provided below with the corresponding end encircled, which also is associated with radial passage 34, Figs. 1 and 3, Faccinti).

    PNG
    media_image5.png
    243
    383
    media_image5.png
    Greyscale

Furthermore, Faccinti discloses a direction transverse to the longitudinal axis (illustrated by the arrow parallel with member 31, as shown in annotated Fig. 1, produced below, Faccinti) is intersected by an axis of the heating path outlet (axis of the heating path outlet is illustrated by the arrow parallel with radial passage 34, as shown in annotated Fig. 1, produced below, Faccinti).

    PNG
    media_image6.png
    176
    321
    media_image6.png
    Greyscale

However, Faccinti does not explicitly disclose a temperature probe for detecting a temperature of the heated water, and wherein the temperature probe is housed in a seat which extends longitudinally inside the inner core from the second end towards the first end so that the temperature probe is in direct physical contact with an interior of the inner core and whereby the temperature probe detects the temperature of the water in proximity of the outlet for dispensing heated water.
Etter is directed toward an integrated heater for the heating of a liquid in a beverage preparation machine.  Etter teaches “liquid is circulated through a heater and then guided into a brewing chamber for brewing a food or beverage ingredient supplied into the brewing chamber [7]” (paragraph [0051]).  The Examiner provides an annotated Fig. 3 from Etter with an arrow illustrating the direction of the flow.  The Examiner asserts that the housing 3’ (and temperature sensor) is clearly oriented in the opposite direction of the flow.

    PNG
    media_image1.png
    249
    443
    media_image1.png
    Greyscale

Furthermore, Etter teaches a temperature probe (temperature sensors are secured in a housing 3’, paragraph [0059], Etter), and wherein the temperature probe (temperature sensors, paragraph [0059], Etter) is housed in a seat (housing 3’, paragraph [0059], Etter) which extends longitudinally inside the inner core (Fig. 3, reproduced below for convenience, Etter) from the second end (end associated with the brewing chamber 7, Fig. 3, Etter) toward the first end (end Etter) so that the temperature probe (temperature sensors, paragraph [0059], Etter) is in direct physical contact with an interior of the inner core (Applicant’s assessment of Etter that states “sensors in housing 3’ which appear to be inserted into the liquid [inside the inner core]”) and whereby the temperature probe (temperature sensors, paragraph [0059], Etter) detects the temperature of the water in proximity of the outlet for dispensing heated water (“temperature sensor for measuring the temperature of circulating liquid heated by the heater”, paragraph [0074], Etter).
In addition, Etter teaches that the housing 3’ is “generally coaxial” with inner core (paragraph [0056]).  It logically follows that the corresponding temperature sensor would also be generally coaxial with the inner core. 

    PNG
    media_image7.png
    249
    443
    media_image7.png
    Greyscale

To further clarify, Examiner provides mapping of the inner core, first end, and the second end only to provide context for the temperature sensor, as taught by Etter.  It is not the intent of the Examiner to replace/substitute the inner core, first end, or the second end with elements from Etter.
Faccinti to incorporate the teachings of Etter to provide a temperature probe for detecting a temperature of the heated water, and wherein the temperature probe is housed in a seat which extends longitudinally inside the inner core from the second end towards the first end so that the temperature probe is in direct physical contact with an interior of the inner core and whereby the temperature probe detects the temperature of the water in proximity of the outlet for dispensing heated water.  One skilled in the art would have been motivated to combine the references because doing so would increase the reliability of the machine.  See Etter, paragraph [0009].
Regarding claim 2, the cited prior art references teach all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above. Additionally, Faccinti discloses the heating path is a winding path (a spiral passage, paragraph [0048], Faccinti) formed by a helical surface (“a helical track or passage 31g”, paragraph [0046] and Fig. 3, Faccinti).
Regarding claim 3, the cited prior art references teach all of the limitations of claim 2, which claim 3 depends upon, as discussed above.  Additionally, Faccinti discloses the helical surface (“a helical track or passage 31g”, paragraph [0046] and Fig. 3, Faccinti) is formed on an outer surface of the inner core Faccinti).

    PNG
    media_image8.png
    243
    383
    media_image8.png
    Greyscale

Regarding claim 4, the cited prior art references teach all of the limitations of independent claim 1, which claim 4 depends upon, as discussed above. Additionally, Faccinti discloses the heating path (“a spiral passage which is defined between the helical track 31g of the portion 31f of that member and the cylindrical wall of the passage 32 arranged in the body 21”, paragraph [0048], Faccinti) extends completely outside of said inner core (“portion 31f of that member”, paragraph [0048] and Fig. 3, Faccinti) without passing through said inner core (“portion 31f of that member”, paragraph [0048] and Fig. 3, Faccinti).
Regarding claim 5, the cited prior art references teach all of the limitations of claim 2, which claim 5 depends upon, as discussed above.  Additionally, Faccinti discloses a solenoid valve (solenoid valve 30, Abstract and Fig. 1, Faccinti) between (“[t]he latter [solenoid valve 30] has an outlet 30b coupled to Faccinti) the outlet (connector 28, paragraph [0042] and Fig. 2, Faccinti) of said accumulation chamber (recess 22, paragraph [0041] and Fig. 4, Faccinti) and the inlet (radial passage 31e, paragraph [0044] and Fig. 3, Faccinti) of said winding path (a spiral passage, paragraph [0048], Faccinti).
Regarding claim 6, the cited prior art references teach all of the limitations of independent claim 1, which claim 6 depends upon, as discussed above. Additionally, Faccinti discloses wherein the inlet of the said accumulation chamber (inlet connector 25, paragraph [0041] and Fig. 2, Faccinti) is at a different height (Fig. 2 from Faccinti is provided below to illustrate that connectors 28 and 25 are at different heights) than the outlet of said accumulation chamber (connector 28, paragraph [0042] and Fig. 2, Faccinti).

    PNG
    media_image9.png
    320
    378
    media_image9.png
    Greyscale

Faccinti discloses an apparatus for supplying hot water in a machine for preparing a beverage (a machine 1 for the preparation of coffee, paragraph [0032] and Fig. 1, Faccinti) comprising: a water accumulation chamber (recess 22, paragraph [0041] and Fig. 4, Faccinti); a brewing chamber (filter-holder 18, paragraph [0051] and Fig. 1, Faccinti); a heating path (“a spiral passage which is defined between the helical track 31g of the portion 31f of that member and the cylindrical wall of the passage 32 arranged in the body 21”, paragraph [0048], Faccinti) comprising: a heating path wall forming an outer surface (cylindrical wall of the passage 32, paragraph [0048] and Fig. 1, Faccinti); an inlet configured to receive water (radial passage 31e, paragraph [0044] and Fig. 3, Faccinti) from the outlet of the water accumulation chamber (connector 28, paragraph [0042] and Fig. 2, Faccinti); an outlet (radial passage 34, paragraph [0049] and Fig. 1, Faccinti) configured to dispense heated water into the brewing chamber (filter-holder 18, paragraph [0051] and Fig. 1, Faccinti); an inner core (“portion 31f of that member”, paragraph [0048] and Fig. 3, Faccinti) having a longitudinal axis (see annotated version of Fig. 1 with an arrow illustrating the longitudinal axis and the direction of water flow, Faccinti).

    PNG
    media_image4.png
    175
    323
    media_image4.png
    Greyscale

Additionally, Facciniti discloses an inner core configured to provide a winding path (a spiral passage, paragraph [0048], Faccinti) for water which is received at the inlet of the heating path (radial passage 31e, paragraph [0044] and Fig. 3, Faccinti) and which travels between the inner core (“portion 31f of that member”, paragraph [0048] and Fig. 3, Faccinti) and the heating path wall (cylindrical wall of the passage 32, paragraph [0048] and Fig. 1, Faccinti) to the outlet of the heating path (radial passage 34, paragraph [0049] and Fig. 1, Faccinti), the outlet of the heating path (radial passage 34, paragraph [0049] and Fig. 1, Faccinti) being configured to direct the heated water in a direction (axis of the heating path outlet is illustrated by the arrow parallel with radial passage 34, as shown in annotated Fig. 1, produced below, Faccinti) which is transverse to the longitudinal axis of the inner core (illustrated by the arrow parallel with member 31, as shown in annotated Fig. 1, produced below, Faccinti). 

    PNG
    media_image6.png
    176
    321
    media_image6.png
    Greyscale


Moreover, Faccinti discloses a heater (heating resistors 35, paragraph [0050] and Fig. 4, Faccinti) configured to heat the water in the heating path (“a spiral passage which is defined between the helical track 31g of the portion 31f of that member and the cylindrical wall of the passage 32 arranged in the body 21”, paragraph [0048], Faccinti).
However, Faccinti does not explicitly disclose a temperature probe configured to detect temperature of the heated water which is discharged from the heating path, the temperature probe extending longitudinally in direct physical contact with an interior of the inner core and being intersected in the transverse direction by an axis of the outlet of the heating path.
Etter is directed toward an integrated heater for the heating of a liquid in a beverage preparation machine.  Etter teaches “liquid is circulated through a heater and then guided into a brewing chamber for brewing a food or beverage ingredient Etter with an arrow illustrating the direction of the flow.  The Examiner asserts that the housing 3’ (and temperature sensor) is clearly oriented in the opposite direction of the flow.

    PNG
    media_image1.png
    249
    443
    media_image1.png
    Greyscale

Furthermore, Etter teaches a temperature probe (temperature sensor are secured in a housing 3’, paragraph [0059], Etter) configured to detect temperature of the heated water (“temperature sensor for measuring the temperature of circulating liquid heated by the heater”, paragraph [0074], Etter) which is discharged from the heating path (as Etter teaches placement of the temperature sensor at the outlet 3, Examiner takes the position that it logically follows that the temperature sensor would detect the temperature of the heated water which is discharged from the heating path), the temperature probe (temperature sensor are secured in a housing 3 ’, paragraph [0059], Etter) extending longitudinally (in a direction opposite the flow of water, as shown in annotated Fig. 3 presented above) in direct physical contact with an interior of the inner core (Applicant’s assessment Etter that states “sensors in housing 3’ which appear to be inserted into the liquid [inside the inner core]”) and being intersected in the transverse direction by an axis the outlet of the heating path (as Etter teaches placement of the temperature sensor coaxially with the inner core, the Examiner takes the position that the placement of the inner core in a transverse direction of the outlet of the heating path, as taught by Faccinti, would logically follow that the temperature sensor is also placed in the transverse direction of the outlet of the heating).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faccinti to incorporate the teachings of Etter to provide a temperature probe configured to detect temperature of the heated water which is discharged from the heating path, the temperature probe extending longitudinally in direct physical contact with an interior of the inner core and being intersected in the transverse direction by an axis of the outlet of the heating path.  One skilled in the art would have been motivated to combine the references because doing so would increase the reliability of the machine.  See Etter, paragraph [0009].
Regarding claim 16, the cited prior art references teach all of the limitations of independent claim 15, which claim 16 depends upon, as discussed above. Additionally, Faccinti discloses the heater (heating resistors 35, paragraph [0050] and Fig. 4, Faccinti) is configured to heat the water both (“the unit 16 comprises a Faccinti) in the heating path (“a spiral passage which is defined between the helical track 31g of the portion31f of that member and the cylindrical wall of the passage 32 arranged in the body 21”, paragraph [0048], Faccinti) and in the water accumulation chamber (recess 22, paragraph [0041] and Fig. 4, Faccinti).

Claim 7 is rejected under 35 U.S .C. 103 as being unpatentable over Faccinti in view of Etter and further in view of U.S. Patent No. 7461585 (hereinafter Nenov).
Regarding claim 7, the cited prior art references teach all of the limitations of independent claim 1, which claim 7 depends upon, as discussed above.
However, the cited prior art references do not explicitly teach a removable and interchangeable diffuser such as to render the apparatus modular and configurable to extract different types of beverages.
Nenov is directed toward a machine for dispensing hot coffee, hot tea, hot chocolate, and espresso drinks.  Nenov teaches a removable and interchangeable diffuser (“nozzle 16 can be permanent or changeable”, col. 3, ll. 61-62, Nenov) such as to render the apparatus modular and configurable to extract different types Nenov).  Further, Examiner notes that Nenov also teaches that the structure of nozzle 16 may be modified to be integrated within the portafilter 13 (col. 4, ll. 9-11, Nenov).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faccinti to incorporate the teachings of Nenov to provide a removable and interchangeable diffuser such as to render the apparatus modular and configurable to extract different types of beverages.  One skilled in the art would have been motivated to combine the references because doing so would allow one machine to produce a variety of different drinks.  See Nenov, col. 3, ll. 62-63.

Claim 8 is rejected under 35 U.S .C. 103 as being unpatentable over Faccinti in view of Etter and further in view of U.S. Patent No. 6058986 (hereinafter Bethuy).
Regarding claim 8, the cited prior art references teach all of the limitations of independent claim 1, which claim 8 depends upon, as discussed above.


Bethuy is directed toward a beverage dispenser for dispensing a beverage into a container such as a cup.  Bethuy teaches a lever (lever 44, Fig. 1, Bethuy) rotatable in a first direction (cup 40 pushes against lever 44 to actuate switch 42, col. 5, ll. 23-24 and Fig. 1, Bethuy) so as to start a beverage extraction cycle (once actuation switch 42 is indicated, solenoid 36 is energized and beverage begins to pour, col. 5, ll. 58-29 and Fig. 12, Bethuy) and in a second direction (cup is removed from contact with lever 44 and system is returned to starting configuration, col. 5, ll. 57-60, Bethuy) so as to stop said beverage extraction cycle (the program is returned to start, col. 5, ll. 57-60 and Fig. 12, Bethuy).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faccinti to incorporate the teachings of Bethuy to provide a lever rotatable in a first direction so as to start a beverage extraction cycle and in a second direction so as to stop said beverage extraction cycle.  One skilled in the art would have been motivated to combine the references because doing so would prevent early closing of valve due to false triggering conditions.  See Bethuy, col. 1, ll. 36-39.

17 is rejected under 35 U.S .C. 103 as being unpatentable over Faccinti in view of Etter and further in view of U.S. Patent No. 6611660 (hereinafter Sagal).
Regarding claim 17, the cited prior art references teach all of the limitations of independent claim 15, which claim 17 depends upon, as discussed above. Additionally, the cited prior art references teach the temperature probe (temperature sensor are secured in a housing 3’, paragraph [0059], Etter), in a plane of the transverse direction at the outlet (radial pas sage 34, paragraph [0049] and Fig. 1, Faccinti) of the heating path (as Etter teaches placement of the temperature sensor coaxially with the inner core, the Examiner takes the position that the placement of the inner core in a transverse direction of the outlet of the heating path, as taught by Faccinti, would logically follow that the temperature sensor is also placed in the transverse direction of the outlet of the heating) and the inner core (“portion 31f of that member”, paragraph [0048] and Fig. 3, Faccinti).
However, the cited prior art reference do not explicitly teach a solid interior of the inner core.
Sagal is directed toward electric resistance heating elements for heating liquids.  Sagal teaches a solid interior of the inner core (solid core 12, Fig. 2, reproduced below, Sagal).

    PNG
    media_image10.png
    473
    200
    media_image10.png
    Greyscale


Further, Sagal teaches “thermally conductive filler, over the entire outer surface of the core 12, resistance wire and wire leads 302, 304. In this fashion, the entire device is sealed against infiltration of fluid and is suitable for use in environments where complete immersion in the fluid is required” (col. 6, ll. 27-32).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faccinti to incorporate the teachings of Sagal to provide a solid interior of the inner core.  One skilled in the art would have been motivated to combine the references Sagal, col. 1, ll. 46-49.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/WCG/          Examiner, Art Unit 3761                                                                                                                                                                                              
/JUSTIN C DODSON/          Primary Examiner, Art Unit 3761